Citation Nr: 1712636	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  11-23 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-connected traumatic arthritis of the right acromioclavicular joint. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to February 1980.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This case was previously before the Board in August 2014 when it was remanded for additional development.  

In an April 2015 rating decision, the RO granted service connection for impairment of the humerus with limitation of motion of the arm (shoulder) and assigned a separate 30 percent disability rating under Diagnostic Codes 5202-5201, effective from November 2014.  The Veteran did not file a notice of disagreement with that decision and it became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  Accordingly, that issue is not presently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record on which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran was afforded a new VA examination in November 2014 following his reports of increased symptomatology of his right shoulder disability.  The Board observes that a new precedential opinion that directly impacts this case was issued by the United States Court of Appeals for Veterans Claims (Court) subsequent to that examination.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Here, neither the July 2010 nor the November 2014 VA examination reports comply with Correia.  Accordingly, the Veteran must be afforded a new VA examination to correct the deficiencies noted above.

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary releases, obtain all outstanding VA and private treatment records regarding the Veteran's right shoulder disability.  All records and responses received should be associated with the claims file.

2. Then, schedule the Veteran for an appropriate VA examination to assess the current severity of his service-connected traumatic arthritis of the right acromioclavicular joint.  The examiner must review the record and perform the appropriate diagnostic tests necessary to properly complete the requested examinations.

(a) The examiner should describe all symptomatology caused by the Veteran's service-connected traumatic arthritis of the right acromioclavicular joint.  In so doing, the examiner should differentiate between symptomatology attributed to the acromioclavicular joint and symptomatology associated with the Veteran's separately-rated humerus impairment.

(b) The examiner should record the results of range of motion testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  Additionally, range of motion should be tested for the opposite undamaged joint, if applicable.  If the examiner is unable to conduct the required testing or concludes that any of the required testing is not necessary in this case, he or she should clearly explain why that is so.

(c) In addition, the examiner should provide a retrospective medical opinion on the Veteran's range of motion of the right shoulder throughout the appeal period (since June 2009).  That is, with consideration of the evidence of record and his history, comment on the historical severity of the Veteran's acromioclavicular joint range of motion testing on both active and passive motion and in weight-bearing and nonweight-bearing.  If this opinion cannot be provided, the examiner should clearly explain why that is so, including discussing whether the prior VA examinations are accurate representations of the Veteran's disability level.

(d) The examiner should discuss whether the Veteran's right acromioclavicular joint disability causes ankylosis of the scapulohumeral articulation or limitation of the arm midway between side and shoulder level.

The basis for such a determination, including findings noted on diagnostic testing results, must be provided.

(e) The examiner should also provide an opinion concerning the impact of the Veteran's service-connected right acromioclavicular joint disability on his ability to work.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3. Then, after undertaking any additional development deemed necessary, readjudicate the claim on appeal.  If any benefit sought is denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

